DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Block (US 9938035 B2).
Regarding claims 1-3 and 6, Block teaches an expandable beverage container carton adapted to receive ice therein comprising a single continuous waterproof surface having walls and a floor and defining a container space (Col 7 lines 46-61), the container space being expandable by the movement of at least one of the walls so as to expand the container space (see Figures 5-7); and wherein the at least one wall is connected to at least another wall by a connecting portion (i.e. expandable portion) such that when the at least one wall is moved along fold lines (46/48) the expandable portion permits the movement while maintaining a single continuous surface (38/50); said surface being waterproofed (Col 7 lines 30-40).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block in view of Scott (US 8596520 B2).
	Regarding claims 5 and 7, Block discloses the claimed invention except for teaching crushed corrugated board.  Scott teaches a waterproof and anti-wicking corrugated container comprising fold regions comprising crushed corrugated board (Col 1 lines 36-63).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Block’s container blank to be made of a corrugated board that is crushed along fold regions in order to protect the integrity of said board at weakened areas such as folds, as taught by Scott.
Response to Arguments
9.	Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive.  Applicant argues that the applied prior art fails to meet the claimed “flexible area” movement.
-Examiner maintains the interpretation that all folds allow for flexibility and movement by their nature in the art of foldable blanks.  Fold lines 46 and 48 that define Block’s flexible area 42 are certainly not stationary, as Applicant alleges.  If that were true, then Block’s blank would never be able to be erected into a waterproof cooler occupying a three dimensional space.  Taken further to rebut Applicant’s contention, fold lines 46 and 48 move relative to folds 41 and 39 to create the waterproof corners.
-Examiner suggests further defining the “flexible area” of the instant invention.  It appears based on Applicant’s Specification that the entirety of the flexible area and only the flexible area is crushed paperboard allowing for the movement to be a rolling movement (Specification Paragraphs 0024-0026) over corner panels 114.  Examiner acknowledges that this is distinct from Block, but the claims as they currently stand do not define said distinction.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734